Case 7:19-mj-03110 Document 1 Filed on 12/19/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS ;
McALLEN DIVISION

 

 

 

 
  
  

UNITED STATES OF AMERICA 1p met Males Biotin Court
V.

Adan Figueroa-Aguilar

CRIMINAL COMPLAINT

DEC 13 2019 . Case Number: M-19-4 (lo -M
pavid J. Bradley, Cle,

 

. IAE YOB: 1971
El Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 18, 2019 in Starr County, in

the Southern District of Texas

(Track Statutory Language of Offense) .
being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States

and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into
the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Adan Figueroa-Aguilar was encountered by Border Patrol] Agents near Rio Grande City, Texas on December 18, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 18, 2019, near Rio Grande City, Texas. Record checks revealed the defendant
was formally deported/excluded from the United States on October 14, 2019 through Alexandria, Louisiana. Prior to
deportation/exclusion the defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On July 20, 2016 the defendant was convicted of 8 USC 1326 IHegal Re-Entry and
sentenced to twenty (20) months confinement.

 

 

 

Continued on the attached sheet and made a part of this complaint: [_]¥es No
Complaint authorized by AUSA Du We ™ LA /L a

Seukk G, vedum 12liG liq ake of Cofnplainant
Sworn to before me and subscribed in my presence, of. off Jon NM. Chan

ce Printed Name of Complaifant
-» December 19, 2019

Date
J Scott Hacker ,_ U.S. Magistrate Judge 2 ______—_

 

 

Name and Title of Judicial Officer Signatyre of/Judicial Officer
